As filed with the Securities and Exchange Commission on November 12, 2010 Registration No. 333-98633 UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 POST-EFFECTIVE AMENDMENT NO. 1 TO FORM S-8 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 Unify Corporation (Exact name of registrant as specified in its charter) Delaware 94-2710559 (State or other jurisdiction of (I.R.S. Employer Identification No.) incorporation or organization) 1420 Rocky Ridge Drive, Suite 380 Roseville, CA (Address of Principal Executive Offices) (Zip Code) UNIFY CORPORATION 2 (Full title of the plan) Steven D. Bonham, Chief Financial Officer Sanjay Shirodkar, Esq. Unify Corporation DLA Piper LLP (US) 1420 Rocky Ridge Drive, Suite 380 6225 Smith Avenue Roseville, CA 95661
